Citation Nr: 0947333	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc and joint disease with spondylolysis at L4-
5, to include the question of whether separate ratings are 
assignable for radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1950 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 RO decision that denied the 
Veteran's claim for an evaluation in excess of 40 percent for 
his service connected low back disability.  In December 2008, 
the Veteran appeared and gave testimony at a hearing before 
the undersigned at the RO.  A transcript of this hearing is 
of record.

On appeal in March 2009, the Board remanded the case for 
additional development, to include obtaining private 
treatment records and scheduling a VA spine examination.  

In correspondence dated September 2009 and received October 
2009, the Veteran's representative indicated that the Veteran 
had additional medical records to submit, but that he had yet 
to gain possession of said records.  Accordingly, the Board 
construed this correspondence as a motion for an extension of 
time after the expiration of the 90-day window for submission 
of additional evidence directly to the Board provided for 
under 38 C.F.R. § 20.1304(a).  The Board has granted such 
extension, and notes that no additional evidence has been 
submitted.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2006 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).



FINDING OF FACT

1. The Veteran's service connected degenerative disc and 
joint disease with spondylolysis at L4-5 has been manifested 
by severe limitation of motion and pain; there is no 
persuasive evidence of unfavorable ankylosis of the entire 
spine or the thoracolumbar spine, incapacitating episodes of 
intervertebral disc syndrome lasting a total duration of six 
weeks or more during the past year, or additional 
neurological disability other than radiculopathy of the left 
and right lower extremities, including but not limited to 
bowel or bladder impairment.

2. The Veteran's service-connected back disability is also 
manifested by mild, but no more than mild, radiculopathy of 
the left and right lower extremities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
service connected degenerative disc and joint disease with 
spondylolysis at L4-5 have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5242, 5243 
(2009).

2. The criteria for separate 10 percent rating, but no more 
than 10 percent, for radiculopathy of the right lower 
extremity due to degenerative disc and joint disease with 
spondylolysis at L4-5 have been met from November 6, 2006.  
38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, 
Diagnostic Code 5243, Note 1; and Diagnostic Codes 8599-8520 
(2009). 

3. The criteria for separate 10 percent rating, but no more 
than 10 percent, for radiculopathy of the left lower 
extremity due to degenerative disc and joint disease with 
spondylolysis at L4-5 have been met from August 9, 2006.  38 
U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, 
Diagnostic Code 5243, Note 1; and Diagnostic Codes 8599-8520 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102,  
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004, March 2006 and May 2008 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson,  
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice  
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court or 
CAVC) issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473,  484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the  veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

With respect to increased rating claims, the Court has 
determined that VA must:  (1) notify the Veteran that, to 
substantiate his claim, that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment; (2) 
provide any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment; (3) notify the Veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment; and (4) provide examples of the types 
of medical and lay evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); see also Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) (Vazquez-
Flores II) (vacating in part Vazquez-Flores I).  The Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit has held, "insofar 
as the notice described by the Veterans Court in Vazquez-
Flores requires the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence, we 
vacate the judgments.  Accordingly, the Federal Circuit 
reversed the CAVC's decision in Vazquez-Flores, specifically 
the holdings that VCAA notice had to include information 
about the diagnostic code under which a decision could be 
rated, and notice about the impact of the disability on daily 
life.

The August 2004, March 2006 and May 2008 letters from the RO 
satisfy these mandates.  The August 2004 letter informed the 
Veteran about the type of evidence needed to support his 
claim, namely, proof that his service-connected back 
disability had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records, employment records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  

The March 2006 correspondence apprised the Veteran about how 
VA calculates disability ratings and assigned effective dates 
pursuant to Dingess, and the May 2008 letter provided 
information about how VA may assign disability ratings based 
on testing measurements.  The May 2008 letter also provided 
the text from a pertinent Diagnostic Code (Diagnostic Code 
5243), in addition to noting that VA could assign 
extraschedular ratings in certain cases.  This letter further 
asked the Veteran to provide evidence about the impact of his 
back disability on his employment, and the Veteran appears to 
have demonstrated actual knowledge of the criteria required 
to  receive a rating in excess of 40 percent, as reflected in 
his November 2004, April 2005, and July 2006 statements.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  The Board thus finds that the 
Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide all of such notice to the Veteran prior to 
the December 2004 RO decision that is the subject of this 
appeal in its letters (i.e., the March 2006 and May 2008 
letters).  Timely Dingess and Vazquez notice would not have 
operated to alter the outcome because evidence warranting an 
increased rating for degenerative disc and joint disease with 
spondylolysis at L4-5 is lacking.  The Veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive November 2004, September 2006 and July 2009 VA 
examinations, all of which were thorough in nature and 
adequate for the purposes of deciding the claim.

In the March 2009 Remand Order, the Board instructed the RO 
to obtain treatment records from T.G.A. (initials used to 
protect privacy), the Veteran's private chiropractor.  In a 
letter dated in May 2009, the RO requested a consent and 
release form.  In a July 2009 correspondence, the Veteran 
responded that "I have contacted [T.G.A.].  His office is 
unable to locate my treatment records."  The Board notes 
that the claims file contains statements from T.G.A. dated 
March 2005, May 2005 and August 2008.  There is no indication 
from the Veteran or his representative that there are any 
other additional records to be obtained.  The Board notes 
that during the December 2008 hearing, the Veteran indicated 
that he had not been to the VA since November 2006.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 C.F.R. §§ 3.326, 3.327 
(2009).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
In sum, the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



II. Law & Regulations

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to  
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (Emphasis 
added).  

At the time the Veteran filed his increased rating claim in 
July 2004, the following relevant provisions relating to 
musculoskeletal disabilities were in effect: According to 38 
C.F.R. § 4.71a, a veteran will garner a 40 percent rating 
when he exhibits forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable  ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242.  The next higher rating of 50 percent will be 
awarded when a veteran displays unfavorable ankylosis of the 
entire thoracolumbar spine, and a veteran will generate the 
maximum 100 percent evaluation if he has unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5239, 5242.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero  
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2). 

With respect to intervertebral disc syndrome (IDS), 
Diagnostic Code 5243 directs that VA should evaluate this 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine, outlined above, or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  A veteran  
will generate a 40 percent evaluation with IDS accompanied by 
incapacitating  episodes totaling at least four weeks, but 
less than six weeks during the past year.  A veteran who has 
IDS and incapacitating episodes for at least six weeks during 
the  past year will garner a maximum 60 percent rating under 
this Formula.  The regulations define "incapacitating 
episode" as a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

In addition, the Board comments that, in addition to a rating 
for orthopedic impairment (here limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or  
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should be 
compensated for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80  
percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520. 

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38  
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and  
evidenced by the visible behavior of a claimant.  38 C.F.R. § 
4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).




b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus .  
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience  
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged  
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).





III. Analysis 

a. Factual Background

In January 2003, the RO granted service connection for a back 
disability, namely,  degenerative disc and joint disease with 
spondylolysis at L4-5, assigning a 40 percent rating at that 
time.  The Veteran thereafter submitted a claim for an 
increased rating for his service connected back disability in 
August 2004.

November 2004 VA Spine Examination

The Veteran complained of daily pain, which he rated 10/10.  
The pain was exacerbated by bending and walking, and relived 
with sitting or lying down.  The Veteran was unable to lift 
things or mow his lawn.  He did not wear a brace.  Upon 
examination, there was an obvious list to the right.  He 
walked with a limp.  Straight leg raise was negative 
bilaterally.  Motor strength was 5/5 bilaterally in all lower 
extremity muscle groups.  Sensory was intact to pinprick.  
Reflexes were 2+ in the knees and ankle jerks bilaterally.  
Range of motion was noted to be "severely limited."  The 
Veteran could forward flex to 80 degrees with pain from 40 
degrees.  He extended to neutral with no pain.  Lateral 
rotation was 10 degrees bilaterally with pain.  Lateral 
bending was 30 degrees on the left without pain and 20 
degrees on the right with pain.  There was tenderness noted 
along the sacroiliac joints bilaterally and in the 
paraspinous musculature of the lower lumbar spine.  There 
were two tender lipomas in the superior area of the 
sacroiliac joints below the posterior superior iliac spine.  
X-rays showed degenerative joint disease of L2-4 with 
extensive anterior marginal osteophytes; narrowed L2-3 and 
L4-5 discs; and L5 spondylolysis with less than grade I 
spondylolisthesis.  The diagnosis was exacerbation of 
mechanical low back pain without evidence of nerve root 
irritation secondary to the Veteran's lower lumbar 
spondylolysis and spondylolisthesis with daily pain.




September 2006 VA Spine Examination

The Veteran complained of daily low back pain, with 
difficulty walking and bending.  He used a cane, but no 
brace.  He denied any incapacitating episodes in the previous 
year.  He had no increased limitations with flare-ups.  The 
Veteran denied incontinence.  The pain was exacerbated by 
walking and motion.  Upon examination, the Veteran walked 
with a slight limp.  There was straightening of the lumbar 
lordosis.  There was no tenderness on palpation.  Forward 
flexion was to 40 degrees, extension was to 10 degrees.  
Right and left lateral flexion was to 10 degrees with pain, 
and rotation was to 10 degrees with pain.  The Veteran could 
not stand on his heels or toes to walk.  There were no 
reflexes in the knees and ankles.  There was equal but weak 
extensor hallux longus muscle strength bilaterally.  Straight 
leg raise was negative bilaterally.  There was no loss of 
pinprick to the thighs, legs, or feet.  With repetitive 
motion there was no change in range of motion, coordination, 
fatigability, endurance or pain level. X-rays showed 
osteophytes; narrowing at 2-3, L4-L5 discs; and L5 
spondylolysis with grade I spondylolisthesis.  The diagnosis 
was L5-S1 spondylolysis; grade I spondylolisthesis; 
degenerative joint disease at L2-3 and L4-5; and chronic pain 
secondary to degenerative joint disease of the lumbar spine.  
The physician determined that there was no X-ray or physical 
evidence of ankylosis of the spine.  As for whether the 
Veteran had favorable or unfavorable ankylosis, the examiner 
wrote "I cannot think of any favorable ankylosis" and 
opined that the Veteran did not have ankylosis.

A December 2006 addendum indicates that the examiner reviewed 
the claims file.  He noted the October 2006 diagnosis of left 
leg radiculopathy.  However, he stated that "there are no 
physical signs of radiculopathy described in note."  He 
further stated that "in examining chart I find no definite 
signs of radiculopathy."  The physician determined that his 
September 2006 examination was consistent with degenerative 
disease of the lumbar spine without radiculopathy.




July 2009 VA Spine Examination

The Veteran complained of daily low back pain, which he 
described as moderate.  The Veteran reported that he had not 
worked since 1949 but it was not due to his back (versus a 
personal situation).  He denied any incapacitating episodes 
or flare-ups during in the previous year.  He denied any 
incoordination or weakness in his left leg.  The Veteran 
complained of decreased endurance, but denied any bowel or 
bladder incontinence.  He denied using any type of assistive 
device.  He took Darvon for the pain, which provided modest 
relief.  Upon examination, the Veteran walked slowly but with 
a normal gait.  There was no tenderness or spasm on 
palpation.  There was forward flexion to 80 degrees and then 
complaints of pain.  There was extension to 20 degrees and 
then complaints of pain.  There was right and left flexion to 
30 degrees with mild pain.  There was right and left rotation 
to 30 degrees without pain.  The Veteran could not stand on 
his heels and toes to walk.  There was 1+ reflex in the knees 
and no reflex in the ankles.  There was equal and reasonable 
extensor hallucis longus muscle strength.  There was no 
atrophy.  The Veteran had equal and reasonably good resistive 
strength in both legs.  Straight leg raise was negative 
bilaterally.  There was no loss of pinprick to the thighs, 
legs, or feet.  With repetitive motion x3, there was no 
change in range of motion, coordination, weakness, endurance, 
fatigue, or pain level.  The diagnosis was chronic 
degenerative joint disease of the lumbar spine with chronic 
pain.  The examiner specifically noted that there was no 
evidence of any ankylosis of the thoracolumbar spine.
 
VA Treatment Records

In October 2004, the Veteran indicated that his back pain 
occasionally went down one leg.  No tenderness was noted, and 
there were no neurodeficits.  Straight leg raise was negative 
bilaterally.

In May 2006, the Veteran complained of low back pain that 
radiated to his right thigh.  He denied any incontinence, 
weakness, or paresthesias.  The assessment was chronic low 
back pain.  The physician prescribed naproxen and biofreeze, 
and ordered a magnetic resonance imaging (MRI).  However, the 
Veteran was unable to complete the MRI due to breathing 
problems.

On August 9, 2006, the Veteran complained of constant low 
back and left buttock pain, and intermittent left leg pain.  
He rated the pain 4-8/10, and described it as sharp, 
shooting, and throbbing.  He also complained of numbness in 
the bottom of his left foot and weakness in his left knee.  
He denied any bowel or bladder incontinence.  Upon 
examination, his gait was antalgic and he favored his left 
leg.  He could walk on his toes and heels with difficulty on 
the left.  Range of motion was severely limited in all 
directions.  There was pain with flexion, extension, left 
side bending, and rotation.  There was no muscle atrophy.  
Straight leg raise was negative on the right and positive on 
the left.  Facet loading test was positive bilaterally.  
Sensory examination was normal except left L4-S1 below the 
knee only.  Mild kyphosis was noted.  There was diffuse 
tenderness on the lower lumbar spine, and sciatic notch 
tenderness on the left.  The assessment was lumbar left sided 
radiculopathy, L4-S1, lumbar degenerative disc disease, and 
degenerative spondylolisthesis.

In October 2006, the Veteran received an epidural injection.  
The diagnosis was lumbar radiculopathy.  The attending 
physician noted that the Veteran had presented with low back 
pain, and that his examination was consistent with disc 
disease and radiculopathy.  

On November 6, 2006, the Veteran complained of pain in both 
legs that was exacerbated by weight bearing.  He rated the 
pain 5/10.  The Veteran took Naproxen and did not want 
anything stronger.  He complained of some numbness in the 
feet, but not in the legs.  He denied any incontinence.  The 
Veteran indicated that he was able to do most of his desired 
physical activities.  Upon examination, his gait was 
antalgic, and he favored the right leg somewhat.  He was able 
to walk on toes and heels with difficulty.  Range of motion 
was severely decreased in all directions.  There was pain 
with flexion, extension, left side bending, and rotation.  
There was no muscle atrophy.  Straight leg raise was negative 
on the right and positive on the left.  Facet loading test 
was positive bilaterally.  Sensory examination was normal 
except left L4-S1 below the knee only.  An MRI revealed 
foraminal compromise at multiple levels, generally worse on 
the left where it was up to moderate in degree from L2-L3 
through L5-S1, due to foraminal disc/entophyte and facet 
hypertrophy; moderate L3-L4 and mild to moderate L2-L3 canal 
stenos is due to disc protrusion and posterior element 
hypertrophy; small central posterior disc hernia ion at L4-
L5, with adequate canal dimension; and multilevel facet 
naturopathy.

An associated extremity examination revealed right hip 
flexion of 4+/5 and left hip strength of 5/5.  The Veteran's 
knee reflex was 2 on the right and 4 on the left.  Ankle 
reflexes were absent on the left and 4 on the right.  

The assessment was lumbar left sided radiculopathy, L4-S1, 
with new onset right lumbar radiculopathy, lumbar 
degenerative disc disease, and degenerative 
spondyloslisthesis.  The Veteran declined stronger 
analgesics, injections, or surgery.  The physician referred 
the Veteran for a TENS unit.

Private Treatment Records

A March 2005 letter from T.G.A. indicated that the Veteran 
had "severely decreased range of motion in the lumbar spine 
accompanied by stiffness and muscle spasm."  X-rays revealed 
a "hypolordotic lumbar curvature associated with moderate-
to-advanced thinning of the discs at L4 through S1 and mild 
thinning at L2-L3 with attempted briding osteophytic changes 
seen at L3-L4 and L4-L5."

A May 2005 letter from T.G.A. indicated that the Veteran had 
forward flexion to 30 degrees, extension to 10 degrees, right 
lateral flexion to 19 degrees, left lateral flexion to 18 
degrees, right rotation to 18 degrees, and left rotation to 
20 degrees.  There was a positive Bechterew's (bilaterally), 
Valsalva, Kemps (bilaterally), Lasegues (left), Ely's 
(bilaterally), heel walk (left), and toe walk (left).  

An August 2008 letter from T.G.A. contains a diagnosis of 
unfavorable ankylosis of the entire thoracolumbar spine which 
was based on a July 2008 examination and unspecified X-ray 
findings.

Lay Statements

Several individuals signed a statement dated May 2008 that 
indicated the Veteran had difficulty walking because of 
sporadic pain and neurologic weakness in his legs.  The 
statement also indicated that the Veteran had incapacitating 
episodes that lasted several hours every week and required 
bed rest.

December 2008 Travel Board Hearing

The Veteran testified that he has weakness in his left leg 
and that he has fallen twice.  He further testified that his 
left leg "has pains every once in awhile."  The Veteran 
stated that his doctor told him to quit working when he was 
in his 70's because of the pain in his back.  The Veteran 
further stated that his doctor told him to lie down until he 
feels better whenever the pain gets bad.

b. Discussion

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 40 percent disabling.  The Board notes 
that the 40 percent rating was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Because the Veteran filed the 
claim that is currently in appellate status in July 2004, or 
after the effective date of the most recent amendments to 
such rating criteria, his back disability may only be rated 
under the current criteria.  The Veteran contends that his 
back disability has worsened since the granting of the 40 
percent rating.  

The Board determines that the evidence weighs against the 
Veteran's claim for an increased rating in excess of 40 
percent for his service connected back disability.  The Board 
notes that while the Veteran now contends that he has 
incapacitating episodes, there is no evidence that bed rest 
has been prescribed by a physician and treated by a 
physician.  In fact, the September 2006 and July 2009 VA 
examiners specifically stated that the Veteran had not 
experienced any incapacitating episodes of IDS over the past 
year that required physician-ordered bed rest, which would be 
necessary for a rating in excess of 40 percent under 
Diagnostic Code 5243.  Therefore, an increased rating under 
these criteria is not warranted.  See 38 C.F.R. 
§ 4.71, Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, Note (1).

Regarding the alternative rating criteria, the highest 
schedular rating based on limitation of motion is 40 percent.  
Regarding the question of whether there is any additional 
functional limitation due to pain or other symptoms that 
would support a rating in excess of 40 percent, if a claimant 
is in receipt of the maximum disability rating available 
based on limitation of motion, as is the case here, 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997). 

The record contains conflicting opinions as to whether there 
is evidence of ankylosis.  In such a circumstance, the Board 
must determine how much weight should attach to each medical 
opinion of record and to provide adequate reasons and bases 
upon its adoption of one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the 
Board may "favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

The VA physician who conducted the September 2006 and July 
2009 examinations reviewed the claims file and specifically 
indicated that there was no ankylosis.  This opinion was 
based upon thorough and comprehensive examinations, X-rays, 
and a review of the claims file.  In August 2008, T.G.A., a 
chiropractor, stated that there was unfavorable ankylosis of 
the entire thoracolumbar spine.  This opinion was based on 
his July 2008 examination; as discussed above, these records 
are unavailable.  This opinion is thus weakened by the fact 
that there is no objective confirmation to support this 
doctor's statement.  The fact that the more thorough VA 
examination in July 2009 and opinion dated at that time is 
more recent is also significant when addressing the question 
of whether there is evidence of ankylosis.  As noted, the VA 
examination found no evidence of ankylosis, and such 
examination was supported with objective evidence to support 
the conclusions reached.  Consequently, the Board finds that 
the evidence preponderates against a finding of unfavorable 
ankylosis of the entire thoracolumbar spine.  Accordingly, 
the 50 and 100 percent ratings are not applicable to this 
case.    

The Board has considered whether higher or separate 
compensable ratings are warranted.  The Board finds, with 
resolution of reasonable doubt in the Veteran's favor, that 
the Veteran's service-connected back disability is also 
manifested by mild, but no more than mild, radiculopathy of 
the left and right lower extremities.  The Board acknowledges 
that there is both evidence for and against the presence of 
radiculopathy.  For example, the September 2006 VA examiner's 
December 2006 addendum (in which he determined that the 
October 2006 VA treatment record contained no signs of 
radiculopathy) is against the claim.  However, there were 
also findings of left sided radiculopathy on VA treatment in 
August 2006.  The November 2006 clinician specifically 
determined that the Veteran had bilateral lumbar 
radiculopathy from an L4-S1 disc, with right-sided being new 
onset.  This opinion was based on a through examination and 
an MRI.   With the evidence in equipoise, any doubt goes in 
favor of the Veteran, who is recognized as having 
radiculopathy of the right side as of November 6, 2006, and 
left-sided radiculopathy as of August 9, 2006.  

As for the degree of disability, the medical evidence does 
not show more than mild radiculopathy of the lower 
extremities or more than mild incomplete paralysis of the 
sciatic nerves.  As discussed above, examiners fail to find 
radiculopathy or symptoms thereof at times.  The overall 
evidence does not demonstrate a moderate or greater degree of 
impairment.  Therefore, a rating in excess of 10 percent is 
not warranted at any time during the appeal period and as 
effective from the dates set forth above.   

The Board also considered entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Such variance in the degree of impairment is not 
shown during the pendency of the appeal, and separate rating 
periods are not in order.  

Extraschedular Ratings 

Finally, the issue of whether the manifestations of the 
Veteran's service-connected disorders present an exceptional 
or unusual disability picture so as to warrant referral to 
the appropriate officials for consideration of extraschedular 
ratings has been considered.  See 38 C.F.R. § 3.321(b) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An 
extraschedular rating cannot be assigned in the first 
instance, but it must be specifically adjudicated whether to 
refer a case for such an evaluation, when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this regard, the schedular evaluations in this case are 
not inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Specifically, the evidence of record does not show an 
exceptional or unusual disability picture.  Although the 
Veteran sometimes reports that he is no longer working due to 
the pain resulting from his service-connected disorder, the 
Veteran has also otherwise (and most recently) reported that 
he has not worked since 1949 because of personal reasons not 
related to the back (see July 2009 VA examination). 
Furthermore, the medical evidence reflects that the 
manifestations of the disabilities beyond those assigned by 
the above decision are not present in this case. There is 
also no evidence that the disorders at issue have required 
surgery or hospitalization. Therefore, in the absence of 
those factors enumerated in 38 C.F.R. § 3.321 (b)(1), the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) 
are not met.  Accordingly, the RO's decision not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.
  



ORDER

An increased rating in excess of 40 percent for service 
connected degenerative disc and joint disease with L5-S1 
spondylolysis is denied.  

A separate 10 percent rating, but no more than 10 percent, 
for radiculopathy of the right lower extremity due to 
degenerative disc and joint disease with L5-S1 spondylolysis 
is granted from November 6, 2006, subject to the laws and 
regulations governing the payment of monetary benefits.  

A separate 10 percent rating, but no more than 10 percent, 
for radiculopathy of the left lower extremity due to 
degenerative disc and joint disease with L5-S1 spondylolysis 
is granted from August 9, 2006, subject to the laws and 
regulations governing the payment of monetary benefits.  




____________________________________________
MARY M. SABULSKY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



